Citation Nr: 1602424	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  13-06 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for gestational diabetes.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to January 1987 and from November 1987 to May 1992.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled to appear before a Veterans Law Judge at a December 2015 videoconference hearing.  In November 2015, the Veteran informed VA that she moved to South Dakota, reported that she could not attend the scheduled hearing, and requested that VA transfer jurisdiction of her case to a local RO.  Shortly thereafter, the Veteran requested a videoconference hearing in South Dakota.  Thus, the Board finds that remand for scheduling of a Board hearing in accordance with 38 C.F.R. § 20.704 is warranted.  See 38 C.F.R. § 20.700(a) (2015) (A hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.).

Accordingly, the case is REMANDED for the following action:

Notify the Veteran that her request to reschedule her videoconference hearing has been granted, and schedule the Veteran for a hearing in accordance with the procedures set forth in 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request and as the docket permits.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




